--------------------------------------------------------------------------------

EXHIBIT 10.46
 
FINAL RELEASE AND WAIVER OF CLAIMS
 
This FINAL RELEASE AND WAIVER OF CLAIMS (“Agreement”) is by and between Compass
Minerals International, Inc. (“the Company”), by and on behalf of itself and the
Company Affiliates (as defined herein), and Gerald J. Bucan (“You”)
(collectively the “parties”). This FINAL RELEASE AND WAIVER OF CLAIMS shall
become effective as of the Effective Date (as defined herein).


WHEREAS, You previously worked for the Company as Senior Vice President, Salt
Division; and


WHEREAS, the Company and You have agreed to conclude Your employment with the
Company on the terms set forth herein as of October 26, 2013 ("Termination
Date");


NOW, THEREFORE, the parties agree as follows:


1.                   The Company agrees as follows in exchange for the
consideration You are providing under this Agreement (provided this Agreement
becomes effective and You do not revoke it):


a.              The Company and/or one of the Company Affiliates (as defined
herein) will on the first payroll payment date after the Effective Date (as
defined herein) provide You with a lump sum severance payment in the amount of
$239,033.00 (less applicable deductions and withholdings), to which amount You
agree You are not otherwise entitled.


b.            The Company and/or one of the Company Affiliates (as defined
herein) will reimburse You for ten (10) months of COBRA premium payments in the
amount of $17,364.00 (less applicable deductions and withholdings).


c.             The Company will provide You with eighteen (18) months of
outplacement assistance through Lee Hecht Harrision at the level of its
choosing.  Activation must occur by December 31, 2013.


d.             Compass Minerals is prepared to reimburse you up to $2,634.00
should you choose to convert your Compass Minerals Executive Disability
Insurance with Mass Mutual to your own individual policy.  This will be
reimbursed upon receipt of your invoice and payment.


e.             So long as You have not breached this Agreement or any agreement
referenced herein, the Company will pay You a pro-rated portion of the annual
incentive payment You would have received had You remained employed with the
Company through the end of the current year. In determining the pro-rated
amount, the Company will multiply what would have been the full payment amount
by the percentage determined by dividing the actual days worked in the year by
260. You will receive your pro-rated annual incentive payment at the same time
annual incentive payments are made to active employees, but in no event later
than March 15 following the year in which Your Termination Date occurs.
 
2.                  You agree as follows in exchange for the consideration the
Company is providing under this Agreement:

--------------------------------------------------------------------------------

a.              The consideration provided in 1 is all of the consideration to
which You are entitled in connection with Your departure from Company.


b.             To the maximum extent permitted by law and without exception, You
through your signature on this Agreement release and waive any and all claims,
demands, or causes of action (collectively “claims”) known or unknown, suspected
or unsuspected, that, as of the Effective Date, You have or could have against
the Company and/or any or all of its current and/or former affiliated, related,
or subsidiary corporations or entities, current and/or former directors, current
and/or former officers, current and/or former fiduciaries, current and/or former
employees, current and/or former agents, current and/or former successors,
current and/or former assigns (collectively herein “the Company Affiliates”),
all to the maximum extent permitted by law and without reservation, including
but not limited to any and all claims related to the conclusion of Your
employment with the Company.


c.              The claims released and waived under this Agreement include, but
are not limited to, any and all claims You and/or anyone acting on Your behalf
hold or own or have at any time before the Effective Date held or owned against
the Company and/or the Company Affiliates, including but not limited to, to the
maximum extent permitted by law, claims under any federal and/or state
Constitution; claims under any federal, state, and/or local common law,
including but not limited to claims sounding in tort and/or contract; claims
under any federal, state, and/or local public policy; claims under any federal,
state, and/or local statute, regulation, ordinance, or other legislative or
administrative enactment, including but not limited to, the Employee Retirement
Income Security Act of 1974, as amended, the Family and Medical Leave Act, as
amended, the Older Workers Benefits Protection Act of 1990, as amended, the Fair
Labor Standards Act, as amended, the Sarbanes-Oxley Act of 2002, as amended,
and/or any other federal, state or local law, ordinance or regulation (including
but not limited to the Missouri Wage Payment Act, as amended, and/or the Kansas
Wage Payment Act, as amended) dealing with the payment of compensation,
benefits, or vacation; the Occupational Safety and Health Act, as amended,
and/or any claims for workers’ compensation retaliation and/or discrimination;
claims for discrimination (including harassment) and/or retaliation under any
federal, state, and/or local law, including but not limited to 42 U.S.C. §§
1981, 1983, Title VII of the Civil Rights Act of 1964, as amended, the Civil
Rights Act of 1991, as amended, the Americans with Disabilities Act, as amended,
the Age Discrimination in Employment Act of 1967, as amended, the Rehabilitation
Act, as amended, the Genetic Information Nondiscrimination Act, as amended, the
Missouri Human Rights Act, as amended, the Kansas Act Against Discrimination, as
amended, the Kansas Age Discrimination in Employment Act, as amended, the
Pregnancy Discrimination Act of 1978, as amended, the Equal Pay Act of 1963, as
amended, and/or any other federal, state, and/or local statute, regulation,
ordinance, or other legislative or administrative enactment dealing with
discrimination in employment or retaliation for exercising any right or
participating or engaging in any protected activity; and claims under any
practice and/or policy of the Company, including but not limited to any bonus,
health, stock option, retirement, and/or benefit plan of the Company and/or any
of the Company Affiliates.


Note 1:  The foregoing Release does not include any claims that You cannot
release or waive by law, including but not limited to the right to file a charge
with or participate in an investigation conducted by certain government
agencies. However, You are releasing and waiving any right to
- 2 -

--------------------------------------------------------------------------------

 any monetary recovery should any government agency (such as the Equal
Employment Opportunity Commission) pursue any claims on Your behalf.
 
Note 2:  Nothing in the foregoing Release is intended to limit or restrict (a)
Your right to challenge the validity of this Agreement as to claims and rights
asserted under the Age Discrimination in Employment Act or (b) Your right to
enforce this Agreement.


d.             The Company advised You/hereby advises You to consult with
independent legal counsel regarding the tax treatment of any payments or
benefits under this Agreement. In addition, neither the Company nor its
Directors, officers, employees, or advisors has made any representations or
warranties to You regarding the tax treatment of any payments or benefits under
this Agreement, and none of them shall be liable for any taxes, interest,
penalties, or other amounts owed by You.


e.             You agree You remain bound by the Confidentiality Agreement You
signed during Your employment with the Company.


f.              You shall reasonably cooperate with the Company in any
investigation or litigation/future investigation or litigation as requested by
the Company.


g.             You hereby reiterate Your agreement to the provisions of the
Restrictive Covenant Agreement You signed with the Company, including but not
limited to the following:


(i)            For 2 years after the Termination Date, You will not directly or
indirectly, whether for Your benefit or for the benefit of a third party,
recruit, solicit, or induce, or attempt to recruit, solicit, or induce:  (1)
anyone employed by the Company to terminate employment with, or otherwise cease
a relationship with, the Company; or (2) anyone employed by the Company at any
time during the immediately preceding 12 months to provide services of any kind
to a competitor of the Company. You further agree that, in the event any
individual within the groups defined by (1) and (2) of this 2.g.(i) approaches
You about providing services to a competitor of the Company, You shall reject
such approach and not hire/otherwise engage/supervise such individual.


(ii) For 2 years after the Termination Date, You will not directly or indirectly
solicit, divert, or take away, or attempt to solicit, divert, or take away, the
business or patronage of any of the clients, customers, or accounts, or
prospective clients, customers, or accounts, of the Company. You further agree
You will not, for the period specified in this 2.g.(ii), do business in any way
with any entity covered by this 2.g.(ii).


(iii) For 2 years after the Termination Date, You will not directly or
indirectly compete with the business of the Company (which is (a) the production
and marketing of salt, sulfate of potash, and magnesium chloride and (b) records
retention). This agreement not to compete means You will not, among other
things, whether as an employee, independent contractor, consultant, owner,
officer, director, stockholder, partner, or in any other capacity (1) be
affiliated
- 3 -

--------------------------------------------------------------------------------

with any business competitive with the Company; (2) solicit orders for any
product or service that is competitive with the products or services provided by
the Company; or (3) accept employment with a business that sells or buys
products or services competitive with the products or services of the Company.


Note:    This 2.g. is intended only to restate the obligations to which You
agreed in the Restrictive Covenant Agreement. Accordingly, any conflict between
this 2.g. and the Restrictive Covenant Agreement shall be resolved according the
terms of the Restrictive Covenant Agreement and the intent of that Restrictive
Covenant Agreement.


h.            You will not disparage in any way or make negative comments of any
sort about the Company or any of the Company Affiliates, their customers, and/or
their vendors, whether orally or in writing and whether to a third party or to
an employee of the Company and/or the Company Affiliates.


i.              You have returned to the Company any business records or
documents relating to any activity of the Company and/or any of the Company
Affiliates, including but not limited to files, records, documents, plans,
drawings, specifications, equipment, software, pictures, and videotapes, whether
prepared by You or not.


j.              You agree that You are not entitled under any other agreement
with the Company to receive any consideration other than or in addition to that
which You are receiving under this Agreement.


k.            You agree:
 
(i)            You received this Agreement on or before the Termination Date.
 
(ii)            The Company advised You/hereby advises You that You have 21 days
from the Termination Date to consider this Agreement (although You may sign it
sooner if You wish).


(iii)            The Company advised You/hereby advises You to consult with
independent legal counsel before signing this Agreement.


(iv)            You may revoke this Agreement within 7 calendar days after You
sign it by returning written revocation during that time to the Company (c/o
Steven Berger at the Company's corporate headquarters) via certified mail, in
the event of which this Agreement shall be void.


(v)            This Agreement shall be effective and enforceable on the 8th
calendar day following the date You execute it, provided You do not earlier
revoke it (“Effective Date”).


l.              You have read this Agreement, understand its terms, and sign it
voluntarily of Your own free will and upon advice of independent legal counsel
(at Your option), without coercion or duress, and with full understanding of its
significance and binding effect.
- 4 -

--------------------------------------------------------------------------------

3.                   In addition to the foregoing, the parties agree:


a.            Neither the existence of this Agreement nor anything in this
Agreement shall constitute an admission of any liability on the part of You, the
Company, or any of the Company Affiliates, the existence of which liability the
parties expressly deny.


b.            Except as provided herein, this Agreement contains the entire
agreement between You and the Company with respect to the matters contemplated
hereby, and no modification or waiver of any provision of this Agreement will be
valid unless in writing and signed by You and the Company.


c.            This Agreement shall be construed in accordance with the laws of
the State of Kansas, the federal and state courts of which shall have exclusive
jurisdiction over all actions related to this Agreement.


d.            This Agreement may be executed in any number of counterparts, each
of which shall be deemed to be an original and all of which shall constitute
together one and the same Agreement.


e.             They are not relying on any representation of any other party not
contained herein and that, in the event of any dispute concerning this
Agreement, the parties shall be considered joint authors and no provision shall
be interpreted against any party because of alleged authorship.


f.             This Agreement is binding on and inures to the benefit of the
Company’s successors and assigns and Your heirs and assigns, and the Company may
assign this Agreement, including, but not limited to, the prohibitions in
paragraph 2.h. and the Confidentiality Agreement or the Restrictive Covenant
Agreement referenced herein.
 
g.             This Agreement shall not be strictly construed by or against
either party, it being the parties’ intent that this Agreement shall be
interpreted as reasonable and so as to enforce the parties’ intent and to
preserve this Agreement’s purpose.
 
IN WITNESS WHEREOF, the parties execute this Agreement on the day and year
indicated below.


Date:
 
11/8/2013
/s/ Gerald J. Bucan
 
 
Gerald J. Bucan
 
 
 
 
 
 
On Behalf of the Company:
 
 
 
 
Date:
 
11/8/2013
By:
 
/s/ Steve Berger
 
 
 
 
 
 
Title:
 
Sr. Vice President, Corporate Services

 


- 5 -

--------------------------------------------------------------------------------